Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 22, drawn to a semiconductor device.
Group II, claim(s) 15-19 and 21, drawn to a method of manufacturing a semiconductor device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

a first chip comprising a first dielectric substrate and a superconducting qubit on the first dielectric substrate; a second chip bonded to the first chip, the second chip comprising a second dielectric substrate, a qubit readout element on the second dielectric substrate, a control wire on the second dielectric substrate, a dielectric layer covering the control wire. (note: Method claim 15 does recite “the shielding layer” however lacks antecedent basis in the claim structure.)
 this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Julian S. Kelly: "Fault-tolerant superconducting qubits", 1 March 2015 (2015-03-01).  

Kelly teaches a first chip comprising
a first dielectric substrate and
a superconducting qubit on the first dielectric substrate;
a second chip bonded to the first chip, the second chip comprising
a second dielectric substrate, a qubit readout element on the second
dielectric substrate, a control wire on the second dielectric substrate (, the device is schematically depicted on page 96, figure 8.5)
In Kelly, as per page 12, section 2.2.3, lines 4-5;  page 95, lines 3-9; - the first chip is referred to as 'Qubit Layer';  the second chip is referred to as 'Wiring Layer'; the superconducting qubit is referred to as 'Xmon qubit';  the control wire is not depicted in figure 8.5)

In these sections, Kelly further teaches a person skilled in the art that the superconducting qubit may be desired to be protected by means of a shielding layer. The person skilled in the art would thus further consider such an additional shielding layer a obvious additional protective element to modify the device as shown in figure 8.5.  Providing a shielding layer which is conductive, one would to place a further dielectric layer in between the 'Wiring Layer' and the shielding layer (as well as a further second dielectric layer between the shielding layer and the 'Qubit Layer') so as to ensure a galvanic separation between both; since said galvanic separation by means of a dielectric layer is common practice in the field of the present application.
Hence from document of Kelly, the person skilled in the art would arrive at the common feature between the claimed device and method.  Therefore, the common feature does not provide a contribution over the Art.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/9/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822